USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1401                        ASYA D. ZIMBOVSKY,                      Plaintiff, Appellant,                                v.                  COMMONWEALTH OF MASSACHUSETTS,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS         [Hon. Douglas P. Woodlock, U.S. District Judge]                              Before                     Boudin, Circuit Judge,                 Bownes, Senior Circuit Judge,                   and Lynch, Circuit Judge.                                                                     Asya Zimbovsky on brief pro se.     Scott Harshbarger, Attorney General, and Stephen Dick,Assistant Attorney General, on Motion for Summary Disposition forappellee.March 4, 1999                                                                            Per Curiam.  We have carefully reviewed the parties'    briefs and the record on appeal.  We affirm the district    court's order of dismissal, dated February 25, 1998,    essentially for the reasons stated by the court in granting the    defendant's motion to dismiss the complaint.              Affirmed.                                                                                                       -2-